Citation Nr: 1723727	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  05-15 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to September 29, 2010 for a loss of left knee motion due to degenerative joint disease. 

2.  Entitlement to a rating in excess of 30 percent prior to September 29, 2010 for left knee instability.

3.  Entitlement to a rating in excess of 10 percent for left knee surgical scars.

4.  Entitlement to a rating in excess of 30 percent for post operative residuals of a total knee arthroplasty from November 1, 2011.

5.  Entitlement to a total rating based on individual employability due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to November 1970.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2003 and January 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The case was certified by the New York, New York RO.  The Board remanded this case in June 2014 for further development.

The issues of entitlement to increased ratings for left knee disabilities, other than scarring, and entitlement to a total rating based on individual employability due to service-connected disabilities are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's left knee surgical scars are not manifested by three or more painful or unstable scars, they do not constitute an area of 929 square centimeters or greater, and they are not deep and nonlinear.  



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for surgical scars of left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Relevant Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's left knee surgical scars have been rated as 10 percent disabling throughout the appeal period pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  He asserts that a higher rating is warranted throughout the appeal period.

Diagnostic Code 7804, pertaining to unstable or painful scars, provides for a 10 percent rating with one or two unstable or painful scars; a 20 percent rating for three or four unstable or painful scars; and a maximum of 30 percent rating for five or more unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

III. Analysis

At an April 2003 VA scars examination the examiner found that the Veteran's three left knee surgical scars were nontender and not painful.  The examiner further found that there was no limitation of motion secondary to the scars.

At a May 2005 VA joints examination the examiner found that the Veteran's left knee surgical scars were well healed.  The examiner further found that one scar had minimal tenderness. 

At a March 2009 VA examination the examiner found that the Veteran's three left knee surgical scars were superficial and stable, and that there was no limitation of motion secondary to the scars.  One scar was noted to have some hypersensitivity.  

At an April 2016 VA examination the examiner found two superficial, well healed, and stable scars.  The scars were not productive of any limitation of function due to them.  One scar was judged to be occasionally mildly tender and numb.  

The Board acknowledges that previous examinations noted three left knee surgical scars as opposed to two, but finds that this discrepancy does not warrant a new VA examination as it does not affect its decision.  The scar not discussed in the April 2016 examination was the smallest of the three surgical scars and consistently described as superficial, stable, and not painful.  Further, the total area of the three superficial scars would be approximately 83 square centimeters, well below the 929 square centimeters required for a 10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7802.

In April 2004 correspondence, the Veteran reported that one scar was numb and painful, another was sore to touch, and another was red and sore.  The appellant is competent to report the symptoms of his surgical scars.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  The Board, however, assigns greater probative weight to the opinion of medical professionals due to their training and expertise.

The Board notes that higher or separate ratings are not warranted under any other Diagnostic Code.  Diagnostic Code 7801 does not apply because the Veteran's scars are superficial, not deep.  Diagnostic Code 7802 does not apply because the Veteran's scars do not constitute an area of 929 square centimeters.  

The Board acknowledges the Veteran's complaints that his three surgical scars are painful.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Further, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.118 with request to determining the severity of his service-connected scars.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).  

In this case, the Board finds that the preponderance of the evidence shows that the Veteran has had only one painful left knee surgical scar during the appeal.  Hence, the preponderance of the evidence is against a rating in excess of 10 percent under Diagnostic Code 7804 during the appeal period.  Accordingly, the benefit of the doubt rule does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107. 

ORDER

Entitlement to a rating in excess of 10 percent for surgical scars of the left knee is denied.  


REMAND

The September 2014 VA examination does not substantially comply with the Board's June 2014 remand directives because the examiner did not render an opinion regarding the Veteran's employability during each period when the claimant was not in receipt of a temporary total rating.  Hence, further development is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Further, in July 2016, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59, read together with 38 C.F.R. §§ 4.40 and 4.45, "creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  The Court determined that range of motion testing in the areas listed in 38 C.F.R. § 4.59 - active motion, passive motion, weight-bearing, and non-weight-bearing - is required "in every case in which those tests can be conducted." Id. at n.7.

The VA examinations of record do not contain range of motion testing in all of the aforementioned areas, including passive and non-weight-bearing motion.  The knee is a weight-bearing joint.  Hence, a new examination is required.

Additionally, review of the record reveals that the Veteran was receiving treatment for his knee from Dr. Lesniewski, Dr. Olszewski, and Dr. Myers during the appeal period, but these medical treatment records have not been associated with the file.  Review of the record also reveals that the Veteran applied for worker's compensation following an injury to his left knee, but the disposition of that claim is not of record.  Hence, further development is required obtain those outstanding records.

As the issue of entitlement to a total disability rating due to individual unemployability is inextricably intertwined with the left knee ratings on appeal, that issue must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all pertinent private medical records from Dr. Lesniewski, Dr. Olszewski, and Dr. Myers; and medical records related to any worker's compensation claim pertaining to the left knee.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond. 

2.  Thereafter, schedule the Veteran for a VA examination with an orthopedist to address the nature and severity of any (1) loss of motion of the left knee due to degenerative joint disease; (2) left knee instability; and (3) residuals of a total left knee arthroplasty.  The examiner should be provided access to the Veteran's electronic VBMS file, Virtual VA file, and a copy of this remand.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The orthopedist must test left knee active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  If the orthopedist is unable to conduct any part of the required testing the orthopedist must clearly explain why that is so.  

The orthopedist must opine whether due solely to the Veteran's service-connected left knee disabilities, he is precluded from all forms of substantially gainful employment consistent with his education and occupation experience during this period.  The examiner is to also  offer an opinion addressing the appellant's ability to work due to his left knee disorders during each period when he was not assigned a temporary total disability rating.  

The orthopedist must specifically address the nature and severity of the Veteran's left knee disabilities before January 27, 2000, and after that date.  [The record shows that on that date the appellant fell down a set of stairs at work, and that he thereafter filed a claim for workers' compensation.]  The nature of any left knee disorder due to the January 2000 accident must be fully described.

If any requested opinion cannot be rendered without resorting to speculation, the orthopedist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record of the examiner, i.e., additional facts are required, or the examiner does not have the necessary knowledge or training.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  He is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  After the requested development has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Then, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


